FILED
                               NOT FOR PUBLICATION                          JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE DE JESUS MUNOZ BUZO; et al.,                 No. 07-72937

               Petitioners,                        Agency Nos. A095-200-527
                                                               A095-200-528
   v.

 ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE and FISHER, Circuit Judges.

        Jose De Jesus Munoz Buzo and Pascuala Diaz Vera, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and review de novo claims of due process violations. Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than 21 months after the

BIA’s May 31, 2005, order dismissing the underlying appeal, see 8 C.F.R.

§ 1003.2(c)(2), and petitioners failed to establish grounds for equitable tolling, see

Iturribarria, 321 F.3d at 897 (equitable tolling available where “petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”); see also Dela Cruz v. Mukasey, 532 F.3d 946, 949 (9th

Cir. 2008) (per curiam) (pending petition for review does not toll time limit for

filing motion to reopen with BIA). Petitioners’ contention that the denial of their

motion to reopen violated due process therefore fails. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error to prevail on due process claim).

       PETITION FOR REVIEW DENIED.




SS/Research                                2                                      07-72937